
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.50.2


Amendment to the
Dime Bancorp, Inc.
1991 Stock Incentive Plan

Effective as of April 20, 2001


        The Dime Bancorp, Inc. 1991 Stock Incentive Plan (the "Plan") is hereby
amended in the following particulars:

1.Section 3.2(i) of the Plan is amended to add the word "and" following the
semi-colon at the end thereof.

2.Section 3.2(j) of the Plan is amended to read in full as follows:

        "(j)  to amend or otherwise modify, prospectively or retroactively, the
terms of any award; provided, however, that no amendment or modification shall
impair the rights of the award holders without his or her consent, and provided
further, no such amendment or modification of a Stock Option may reduce the
option exercise price after the date of grant of the option nor may any Stock
Option or other stock option granted under any other stock-based incentive plan
maintained by Bancorp or any of its subsidiaries be cancelled and replaced with
a new Stock Option award at a lower option exercise price (except to the extent
the reduction of the option exercise price or the cancellation of a Stock Option
or other stock option and the replacement of such cancelled option with a new
Stock Option award at a lower option exercise price is permitted pursuant to
Section 4.3)."

3.Section 3.2(k) of the Plan is deleted in its entirety.

4.The first sentence of Section 4.1 of the Plan is hereby amended to read in
full as follows:

        "The total number of shares Stock reserved and available for
distribution under the Plan shall be 11,832,605, plus a number of shares of
Stock equal to the sum of the number of (a) shares of Stock previously reserved
and available for distribution under the Dime Bancorp, Inc. Stock Incentive Plan
(the "Stock Incentive Plan") that are subject to the unexercised portions of any
options granted under the Stock Incentive Plan that, on or after February 29,
1996, expire, terminate or are canceled, and (b) shares of Stock consisting of
restricted stock sold under the Stock Incentive Plan which are repurchased by
Bancorp on or after February 29, 1996; provided, however, that for the purposes
of clause (a) above, if any stock appreciation rights granted in tandem with an
option granted under the Stock Incentive Plan are exercised and paid in Stock on
or after February 29, 1996, the shares theretofore subject to that option (or
portion thereof) shall not be counted in determining the number of shares
available for future awards under the Plan."

5.The last sentence of Section 4.1 of the Plan is amended to read in full as
follows:

"Notwithstanding the limitation described in the first sentence of this
Section 4.1, for purposes of determining awards under the Plan, the number of
shares of Stock that may be awarded in the form of Deferred Stock, Restricted
Stock or rights to purchase Restricted Stock on or after April 20, 2001 under
the Plan and any other stock-based incentive plan maintained by Bancorp or any
of its subsidiaries may not exceed 1,500,000 shares of Stock."

6.Section 6.2(b) of the Plan is amended to read in full as follows:

"(b)Option Term. The term of each Stock Option shall be determined by the
Committee, but in no event shall the term of any Stock Option granted on or
after April 20, 2001 exceed 10 years."

--------------------------------------------------------------------------------





QuickLinks


Amendment to the Dime Bancorp, Inc. 1991 Stock Incentive Plan Effective as of
April 20, 2001
